CV5-248                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00248-CV





Sabrina Johnson, Appellant


v.


City of Austin, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 91-4537-A, HONORABLE JOSEPH HART, JUDGE PRESIDING





PER CURIAM

	We will dismiss this cause for want of jurisdiction.  On April 28, 1995, the Clerk
of this Court received a motion for extension of time to file the transcript in this cause.  Tex. R.
App. P. 54(c).  The motion recited the following relevant dates:  the judge signed the judgment
on January 3, 1995; appellant filed a motion for new trial on January 31, 1995; and appellant filed
the perfecting instrument on April 13, 1995.  The perfecting instrument, if filed on the date given
in the motion, was untimely as it was due April 3, 1995.  Tex. R. App. P. 41(a)(1).  The records
of this Court did not show that appellant had ever tendered a motion for extension of time to file
the perfecting instrument. Tex. R. App. P. 41(a)(2).
	The clerk's office sent a letter to counsel requesting clarification whether the date
in the motion had been misstated and informing counsel that no motion for extension had been
received.  Appellant responded that the date in the motion was correct, the perfecting instrument
was late, and she had never tendered a motion for extension of time to file the perfecting
instrument. The court overruled the motion for extension of time to file the transcript.
	Appellant has not tendered a transcript.  Certified copies of the judgment and notice
of appeal show the perfecting instrument was untimely, even assuming a ninety-day timetable. 
This Court has no jurisdiction to consider an appeal when the perfecting instrument is not timely
filed and no motion for extension has been filed within the fifteen-day grace period.  See Davis
v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).
	Accordingly, we dismiss the appeal for want of jurisdiction.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed for Want of Jurisdiction
Filed:   August 16, 1995
Do Not Publish